Citation Nr: 0612549	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to an increased disability evaluation for 
left eye neuritis, as a residual of multiple sclerosis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
left lower extremity weakness and incoordination, as a 
residual of multiple sclerosis, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability evaluation for 
left upper extremity weakness and incoordination, as a 
residual of multiple sclerosis, currently evaluated as 20 
percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and May 2001 rating 
decisions of the Boston, Massachusetts Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The December 1999 rating decision, in pertinent part, denied 
a compensable rating for multiple sclerosis.  However, a 
conference was held with a Decision Review Officer (DRO) in 
October 2000, and a March 2001 rating decision by the DRO 
granted a 10 percent disability rating for this condition.  
The information shown in the 2001 rating decision is 
inconsistent as to whether the veteran was assigned a 20 
percent rating for the left lower extremity and a 10 percent 
rating for the left upper extremity, or vice versa.  In the 
concluding paragraph concerning the grant, the RO stated the 
20 percent rating was for the leg, while the 10 percent 
rating was for the arm.  However, in the reasons and bases, 
it is clear that the opposite ratings were being assigned.  
That is, the RO stated that the evaluation of 20 percent was 
assigned for incomplete paralysis of the radicular muscles 
(that would be the upper extremity) and the evaluation of 10 
percent was assigned for incomplete paralysis of 
foot movements (that would clearly be the lower extremity).  

Analysis of this case is complicated by the fact that when 
the RO assigned the separate ratings discussed above, they 
did not explicitly state the diagnostic codes used in 
arriving at these ratings.  However, the supplemental 
statement of the case (SSOC) issued simultaneously with the 
rating decision assigning these ratings contained Diagnostic 
Code 6009 for unhealed injury of the eye, Diagnostic Code 
8513 for impairment of all radicular groups (upper 
extremity), and Diagnostic Code 8521 for impairment of the 
external popliteal nerve (lower extremity).  The Board will 
assume, therefore, that these are the Diagnostic Codes under 
which the various manifestations of the veteran's multiple 
sclerosis are currently evaluated.  This fact further 
supports the conclusion that the 20 percent rating was 
intended to be applied to left upper extremity impairment, 
since that is the minimum compensable rating under Diagnostic 
Code 8513.  

Therefore, the Board has characterized the issues on appeal 
as shown above. Although these separate ratings were assigned 
in 2001, it must be noted that in December 1972, VA issued a 
final determination that the veteran's multiple sclerosis 
preexisted his military service, and assigned a 30 percent 
level of disability.  Therefore, the veteran's current 
combined 40 percent disability rating is reduced by the 
preexisting 30 percent.  See 38 C.F.R. § 4.22 (2005).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam; exposure 
to Agent Orange may be presumed.

2.  The first diagnosis of record of prostatitis was in May 
1999.

3.  The veteran's prostatitis was not manifest in service or 
within one year of his discharge from service, and it is not 
presumed to be due to Agent Orange exposure in service.

4.  There is no medical evidence relating the veteran's 
prostatitis to his active military service.

5.  The veteran has optic neuritis of the left eye, but there 
is no medical evidence of impairment of visual acuity, field 
loss, rest requirements, or episodic incapacity of the left 
eye attributable to multiple sclerosis.  

6.  The veteran's left lower extremity disorder is manifested 
by intermittent weakness, incoordination, ataxia, and 
unsteady gait, approximating a moderate level of disability. 

7.  The veteran's left upper extremity disorder is manifested 
by intermittent weakness and incoordination, approximating a 
mild level of disability. 

8.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), (e) (2005).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected left eye neuritis as a residual of multiple 
sclerosis have not been met.  38 U.S.C.A. §§  1110, 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.22, 4.84a, Diagnostic Code 6009 (2005).

3.  The criteria for a rating of 20 percent, but no higher, 
are met for service-connected left lower extremity weakness 
and incoordination as a residual of multiple sclerosis.  
38 U.S.C.A. §§  1110, 1155, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.22, 4.124a, Diagnostic Code 8521 
(2005).

4.  The criteria for a rating in excess of 20 percent for 
service-connected left upper extremity weakness and 
incoordination as a residual of multiple sclerosis have not 
been met.  38 U.S.C.A. §§  1110, 1155, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.22, 4.124a, 
Diagnostic Code 8513 (2005).

5.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met, and there is no 
evidence to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated January 1964 through 1966; prior rating 
decisions; the veteran's contentions; VA medical 
examinations; VA records for outpatient treatment; and 
private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (West Supp. 
2005); 38 C.F.R. § 3.102 (2005).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Service Connection for Prostatitis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2005).  

The veteran's DD Form 214 reflects that he served one year 
and approximately five months in foreign and/or sea service.  
His awards and decorations included the National Defense 
Service Medal.  His military occupational specialty was 
apparently a hospitalman.  Additionally, service medical 
records indicate the veteran was present in Da Nang, Vietnam.  
Hence, it has been established that he served in the Republic 
of Vietnam during the Vietnam Era and exposure to Agent 
Orange may be conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

Nevertheless, prostatitis is not one of the diseases that 
are presumed to be due to exposure to Agent Orange.  
38 C.F.R. § 3.309.  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. 
Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-
449 (1996) (emphasis added).  Hence, there is no basis upon 
which to grant service connection for prostatitis secondary 
to Agent Orange exposure.  See 38 C.F.R. § 3.309(a), (e) 
(2005).  

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  Thus, presumption is not the sole method 
for showing causation.  Accordingly, the Board will also 
address whether service connection may be awarded for 
prostatitis on a direct basis.

Service medical records do not document any treatment for 
prostatitis, and the post-service medical evidence first 
refers to it in 1999, more than 30 years after his discharge 
from service.  There is also no competent evidence linking 
the veteran's prostatitis with his military service.  
Furthermore, the veteran failed to report to his scheduled VA 
examination.

The Board concludes that the preponderance of the evidence is 
against a finding that prostatitis was caused by exposure to 
Agent Orange in service; continuity of symptomatology has not 
been demonstrated and there is no medical opinion relating 
prostatitis to any other incident or aspect of the veteran's 
active military service.  Accordingly, the claim for service 
connection for prostatitis, including due to exposure to 
Agent Orange, must be denied.  See Gilbert, supra; see also 
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).

Increased Ratings for Residuals of Multiple Sclerosis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed. 38 C.F.R. § 4.14. A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes. See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

Multiple sclerosis is a disease of the central nervous 
system, and typical symptoms include visual loss, diplopia, 
nystagmus, dysarthria, weakness, paresthesias, bladder 
abnormalities, and mood alterations. Stedman's Medical 
Dictionary at 1583 (26th ed. 1995). The symptoms clinically 
show periods of exacerbations and remissions. Id.

Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent. For the minimum 
rating, there must be ascertainable residuals. See 38 C.F.R. 
§ 4.124a, NOTE. As to residuals not capable of objective 
verification (i.e., fatigue, dizziness), they will be 
accepted when consistent with the disease and not more likely 
attributable to other disease. Id. When ratings in excess of 
the prescribed minimum ratings are assigned, the diagnostic 
codes utilized as bases of evaluation must be cited. Id.

With neurological disorders such as MS, resulting disability 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function. 38 C.F.R. § 
4.124a. Of special consideration are any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule. Id. With partial loss of use of one or more 
extremities from neurological lesions, ratings are assigned 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves. Id.

The veteran is currently in receipt of a 10 percent 
disability rating for multiple sclerosis.  As noted in the 
Introduction above, in March 2001, the RO concluded the 
veteran's symptomatology warranted a 10 percent rating for 
intermittent left lower extremity weakness and 
incoordination, a 20 percent rating for intermittent left 
upper extremity weakness and incoordination and a 10 percent 
rating for left eye neuritis.  However, in December 1972, VA 
issued a final determination that the veteran's multiple 
sclerosis preexisted his military service, and assigned a 30 
percent level of disability.  Therefore, the veteran's 
combined 40 percent disability rating is reduced by the 
preexisting 30 percent.  See 38 C.F.R. § 4.22 (2005).

Left Eye Neuritis

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6092.  However, there is no 
diagnostic code specific to neuritis, so an analogous 
diagnostic code has been used in this case. Unhealed injury 
to the eye is rated under Diagnostic Code 6009, and is rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.

The veteran has a history of retrobulbar neuritis of the left 
eye with evidence of atrophic disk on the left, as well as 
papilloedema.  The November 2000 VA examination found the 
veteran also has a pale optic nerve head in his left eye.  
The veteran was also noted to have a red/green color 
deficiency secondary to the retrobulbar optic neuritis.  In 
December 2004, the veteran was noted to have apparent optic 
atrophy of the left eye.

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally.  There is no 
medical evidence showing the veteran has impaired field 
vision.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a. Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079. A disability rating for visual 
impairment is based on the best distant vision obtainable 
after the best correction by glasses. 38 C.F.R. § 4.75. The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a. A 
compensable disability rating of 10 percent is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  In this case, the medical findings do not 
support the assignment of a rating higher than 10 percent 
based on visual acuity loss.  On the November 2000 VA 
examination, the veteran's visual acuity in the distance 
uncorrected left eye was 20/20.  In December 2004, it was 
noted his visual acuity had decreased since 2000 to 20/40.  

The medical evidence does not show diplopia.  There is no 
evidence of pain, rest requirements or episodic incapacity.  
Essentially, the veteran has optic neuritis due to his 
multiple sclerosis, and the Board finds that the 10 percent 
disability evaluation assigned to the veteran for his left 
eye condition is appropriate.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to an increased disability 
evaluation for left eye neuritis must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

Left Lower Extremity

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance. 38 
C.F.R. § 4.63. The determination will be made on the basis of 
the actual remaining function of the foot, whether the acts 
of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis. Id. Loss 
of use of a foot is evaluated as 40 percent disabling under 
Diagnostic Code 5167, which rating also entitles the veteran 
to special monthly compensation. If there is not actual loss 
of use, the general criteria for rating residuals of multiple 
sclerosis require either reference to the appropriate bodily 
system under the rating schedule, or rating by comparison to 
the mild, moderate, severe, or complete paralysis of the 
peripheral nerves. 38 C.F.R. § 4.124a. 

While the veteran's use of the left lower extremity has been 
clearly impaired since he filed his claim for an increase, it 
is also clear that his impairment did not rise to a level of 
actual loss of use of the left foot.  Although he complains 
of the foot intermittently dragging, he retains function of 
the foot, including for use of balance.  

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances. See 38 C.F.R. § 4.120. For diseases of 
the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve. The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. Id. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor. Id.

The current 10 percent rating under Diagnostic Code 8521 
requires mild incomplete paralysis of the external popliteal 
nerve.  A 20 percent evaluation requires moderate incomplete 
paralysis.  A 30 percent evaluation requires severe 
incomplete paralysis.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Neuritis is evaluated under the 
criteria found at Diagnostic Code 8621, which is consistent 
with the criteria for evaluating paralysis set forth above.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See 38 C.F.R. § 4.123.  

In September 1999, the veteran was noted to have left-sided 
motor and sensory abnormalities.  The evidence from around 
the 2000 time period showed minimal (or mild) impairment of 
the left lower extremity.  Essentially, the veteran 
complained of intermittent dragging of the left foot, but his 
gait remained normal, if somewhat slow and hesitant.  In 
November 2001, the motor function and sensory reflexes of the 
lower extremities were normal.  The veteran had normal 
coordination and motor function.  The sensory reflexes of the 
lower extremities were normal.    

However, the more recent evidence shows a higher level of 
disability.  In late 2004, the veteran was hospitalized at VA 
with a three-day history of imbalance and inability to 
ambulate, including a fall after which he remained in a 
wheelchair due to imbalance.  The neurological evaluation 
showed decreased reflexes and sensation in the lower 
extremities.  The veteran's gait was wide-based, and he was 
unable to stand with his legs closed.  He was unable to walk 
without support, and he had ataxic, spastic, unsteady gait.  
He did show a good response to medication, with improvement 
of his symptoms, but his gait was still unsteady upon 
discharge.

These symptoms, shown in 2004, are clearly not consistent 
with a mild level of disability.  The veteran's neurological 
manifestations had clearly worsened, as evidenced by impaired 
gait, falling, and use of a wheelchair.  It is not known 
whether this level of disability continues since he failed to 
report for VA examination in 2005.  However, resolving any 
reasonable doubt in his favor, the Board concludes that his 
level of disability is moderate, warranting a 20 percent 
rating.  A higher rating cannot be assigned since no symptoms 
indicative of a severe disability are present.  For example, 
although reflexes and sensation are decreased, they are 
present, and strength remains, for the most part, normal.

Left Upper Extremity

The current 20 percent rating under Diagnostic Code 8513 
requires mild incomplete paralysis of all radicular groups in 
the major or minor extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2005).  Moderate neuropathy warrants a 
40 percent evaluation for the major extremity, and a 30 
percent evaluation for the minor extremity.  Id.  Severe 
neuropathy warrants a 70 percent evaluation for the major 
extremity, and a 60 percent evaluation for the minor 
extremity.  Id.  With complete paralysis of all radicular 
groups in the major extremity, a 90 percent evaluation is 
assigned, and a 80 percent evaluation is assigned for the 
minor extremity.  Id.

Private medical records dated in February 2000 from the S.H. 
noted that the veteran complained of numbness and 
incoordination on the left side of his body.  However, with 
the exception of those complaints, there are few objective 
findings of neurological abnormality concerning the left arm.  
In November 2001, the cranial nerve examination was normal, 
and the veteran had normal coordination.  The motor function 
and sensory reflexes of the upper extremities were normal.  
The examiner concluded that the veteran had normal 
coordination and motor function.  The sensory reflexes of the 
upper extremities were normal.  The more recent medical 
evidence from 2004 showed, for the most part, normal strength 
and reflexes, including for the upper extremities.  There was 
mildly increased tone in the left upper extremity (that is, 
some atrophy of the arm).  He also displayed some dysmetria 
when placing the left fingers to the nose.  Given these 
findings, the Board finds that the veteran's left upper 
extremity impairment is no more than mild.    


Therefore, as the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to an increased 
disability evaluation for residuals of multiple sclerosis, to 
include the left upper extremity, must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).

Total Disability based on Individual Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to the severity of his 
service-connected multiple sclerosis.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (2005).

The Court has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are circumstances 
in this case apart from the non-service- connected 
conditions and advancing age which would justify a 
total disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non- service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 [percent] 
combined disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).


The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  See 38 C.F.R. §§ 3.341, 4.19 (2005); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the veteran's claim for TDIU, received in November 2000, 
the veteran stated that his service-connected multiple 
sclerosis prevented him from securing or following any 
substantially gainful occupation.  In the present case, the 
veteran does not meet the threshold requirement for a total 
disability rating as his service-connected multiple sclerosis 
is rated far less than the requirements noted above, even 
with the grant contained herein for the left lower extremity 
impairment.  Again, the combined disability rating is reduced 
by the 30 percent level of disability determined in a 
December 1972 rating decision to have preexisted the 
veteran's military service.  See 38 C.F.R. § 4.22 (2005).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2005).  The rating board 
did not refer this case for extra-schedular consideration.

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities.  In fact, he has made no 
allegations as to how his multiple sclerosis affects his 
employability.

The veteran reported that his last employer was A.P.C. from 
April to June 2000.  He also reported a history of working 
for the Boston Ballet, the Protelium Institute and Zoudou 
University in China.  He noted that he had a Masters Degree 
in student personnel administration and was studying Chinese.  
The veteran provided no explanation as to which of his 
multiple sclerosis symptoms affected his employment.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions.  No medical 
professional has ever stated the multiple sclerosis affects 
the appellant's ability to maintain employment.

The objective evidence as to the severity of the appellant's 
service-connected conditions does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
appellant is unable to engage in prolonged physical activity 
as a result of his service-connected conditions, there is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disabilities alone make him unemployable.  There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disorders.  Again, no medical professional has ever indicated 
that any of the appellant's service-connected disorders has 
rendered him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for 
prostatitis, an increased rating for his multiple sclerosis 
and TDIU by the September 2004 Appeals Management Center 
(AMC) letter.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet App, March 3, 2006).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the September 2004 letter.  Since the 
letter and provided notice of elements (1), (2), (3) and (4), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, although the 
veteran was not provided with complete notice of his rights 
under the VCAA until after the issuance of the December 1999 
rating decision, he was not prejudiced since the VCAA had not 
yet been enacted.  To provide the veteran with appropriate 
notice prior to the rating decision would have been legally 
impossible.  With regard to the May 2001 rating decision, 
although notice was not provided prior to the rating 
decision, he was also not prejudiced.  He was subsequently 
provided with all of the requisite information regarding VA's 
duties to notify and assist and has had ample opportunity to 
submit additional evidence in support of his claims.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  In December 
2003, the Board determined that VA examinations were needed 
in order to properly evaluate the veteran's claims.  The 
veteran failed to report to these examinations in July 2005.  
The Board finds that based on the failed attempt to provide 
the veteran with necessary VA examinations, VA has done 
everything reasonably possible to assist him.  Further 
development in this case and further expending of VA's 
resources is not warranted.  See 38 C.F.R. § 3.655 (2005).

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER

Entitlement to service connection for prostatitis, including 
as due to exposure to Agent Orange, is denied.

Entitlement to an increased disability evaluation for left 
eye neuritis, as a residual of multiple sclerosis, is denied.

Entitlement to a disability evaluation of 20 percent for left 
lower extremity weakness and incoordination, as a residual of 
multiple sclerosis, is granted, subject to the laws and 
regulations pertaining to payment of monetary benefits. 

Entitlement to an increased disability evaluation for left 
upper extremity weakness and incoordination, as a residual of 
multiple sclerosis, is denied. 

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


